Citation Nr: 0426609	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-05 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



REMAND

The veteran had active military service from December 1968 to 
July 1970, and from March 1972 to May 1973.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2002 rating 
decision by the White River Junction, Vermont, Regional 
Office (RO).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistant Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  That 
is, the August 2002 VCAA notice letter from the RO to the 
veteran fails to explain the evidence needed to substantiate 
his increased rating claim, and does not adequately describe 
the respective responsibilities of VA and the veteran with 
respect to securing or providing the necessary evidence or 
information.  As such, it does not appear that the veteran 
has received the notice he is due under 38 U.S.C.A. 
§ 5103(a).  See Quartuccio, supra.  Therefore, a remand to 
the RO is required in order to address these deficiencies.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

In addition, the fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, and in light of the applicable provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), it is 
the Board's opinion that examination should be afforded the 
veteran.  

In this case, the veteran underwent an audiometric 
examination in May 2002, at which time he indicated that his 
hearing had worsened over time.  It was noted that testing 
revealed a moderate to severe high frequency sensorineural 
hearing loss in the right ear; the left ear presented a 
moderately severe to profound, relatively flat, sensorineural 
hearing loss across the frequency range.  The examiner 
determined that, due to the significant change in hearing in 
the left ear, an Ear, Nose, and Throat (ENT) evaluation was 
recommended before a final rating in the case.  An ENT 
examination was subsequently conducted in June 2002, 
following which the veteran was diagnosed with asymmetric 
left sensorineural hearing loss.  The examiner stated that 
the veteran currently had an asymmetric hearing loss that has 
developed since his military exposure.  He also noted that 
the veteran certainly had some high frequency hearing loss 
from military noise exposure, but the current problem may 
either be from acoustic neuroma or more likely from Meniere's 
disease.  The examiner recommended that a CT scan be obtained 
in order to evaluate the internal auditory canals and rule 
out acoustic.  Based upon the evidence set forth above, the 
Board concludes that additional development is necessary.  

The medical evidence currently of record indicates that there 
remains a question as to whether the current level of hearing 
loss is due to acoustic trauma, or due to the veteran's 
nonservice-connected Meniere's disease.  Such an opinion 
would be helpful in resolving the issue on appeal.  The Board 
notes, however, that if an examiner is unable to medically 
distinguish the extent of impairment attributable to the 
service-connected disability, the benefit-of-the-doubt 
doctrine directs that all such impairment be attributed to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).

In this regard, the Board notes that the veteran failed to 
report for a CT scan, scheduled in August 2002, an important 
diagnostic test.  Inasmuch as it is unclear whether the 
veteran received notice of the examination, he should be 
scheduled for a new examination, with a copy of the letter 
notifying the veteran of the date, time and place to report 
for the examinations put in the claims folder.  The veteran 
is hereby advised that a failure to report for the scheduled 
VA examination, as well as for all associated tests, studies, 
and consultations, could well result in the denial of his 
claim.  See 38 C.F.R. § 3.655 (2003).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  
This includes notifying the appellant 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  

2.  The RO should request the veteran and 
to identify all health care providers who 
have treated him for his hearing loss 
since June 2002.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA treatment reports that 
have not heretofore been obtained. 

3.  The RO should schedule the veteran 
for VA audiological and ear examinations 
to determine the current nature and 
severity of his bilateral hearing loss.  
The veteran is hereby advised of the need 
for him to appear for such examination so 
that necessary medical data may be 
obtained.  Failure to appear without good 
cause will result in a denial of his 
claim for increase by operation of 38 
C.F.R. § 3.655(b).  The claims folder 
must be made available to the examiners 
for review prior to any examination of 
the veteran.  Any additional testing 
deemed necessary, to include a CT scan, 
should be performed.  Based on a review 
of the case, it is requested that the 
examiner(s) express an opinion as to 
whether any current increase in hearing 
loss can be clearly dissociated from the 
service-connected hearing loss.  The 
examination report should reflect review 
of the pertinent material in the claims 
folder and include the factors upon which 
any opinion is based.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
compensable evaluation for bilateral 
hearing loss.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal, to include the 
provisions of 38 C.F.R. § 3.655.  The 
veteran and his representative must then 
be afforded an opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

